1

2
                                   UNITED STATES DISTRICT COURT
3
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
4

5     UNITED STATES OF AMERICA,                              1:06-cr-00342-LJO
6                              Plaintiff,                     ORDER REFERRING TO FEDERAL
                                                              DEFENDER’S OFFICE AND
7                       v.                                    SETTING BRIEFING SCHEDULE
                                                             (ECF No. 453)
8     LUKE SCARMAZZO,
9                              Defendant.
10

11
            On November 18, 2019, Defendant Luke Scarmazzo filed a pro se motion for appointment of
12 counsel under 28 U.S.C. § 1915 (ECF No. 453), and a motion for reduction of sentence under 18 U.S.C.

13 § 3582(c)(1)(A)(i), the compassionate release statute, as amended by the First Step Act of 2018, P.L.

14 115-391, 132 Stat. 5194 (Dec. 21, 2018), (ECF No. 454). To efficiently process petitions under the First
     Step Act and pursuant to Eastern District of California General Order 595, the Court hereby appoints the
15
     Federal Defender’s Office (“FDO”) to represent Defendant in this matter. Accordingly,
16
            IT IS HEREBY ORDERED that the FDO shall have until January 23, 2019, to enter an
17
     appearance, and, if warranted, file a supplement to Defendant’s pro se motion, or notify the Court that it
18 does not intend to represent Defendant. From the date of the FDO’s filing, the Government shall have 60

19 days to file a response to Defendant’s motion and/or supplemental motion. From the date of the

20 Government’s filing, the FDO (or Defendant, if the FDO declines to represent Defendant) shall have 45

21 days to file a reply. The Clerk of Court is DIRECTED to serve the FDO with a copy of this Order.

22
     IT IS SO ORDERED.
23
        Dated:     November 21, 2019                         /s/ Lawrence J. O’Neill _____
24                                                UNITED STATES CHIEF DISTRICT JUDGE

25

                                                         1
